           Case 2:20-cv-03822-CFK Document 7 Filed 09/11/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ZACHARY GREENBERG,

                              Plaintiff,

                              v.
                                                                         No. 2:20-cv-03822-CFK

 JAMES C. HAGGERTY, in his official capacity as
 Board Chair of The Disciplinary Board of the Supreme
 Court of Pennsylvania, et al.

                             Defendants.



                      STIPULATION RE SCHEDULING ORDER AND
                               STATUS CONFERENCE


        WHEREAS, Plaintiff Zachary Greenberg filed the Complaint in this matter on August 6,

2020;

        WHEREAS, the Court issued an Order (Dkt. 6) on September 3, 2020, ordering counsel

for the parties in the above action to meet and confer regarding scheduling;

        WHEREAS, in accordance with the Court’s Order counsel for the parties met and

conferred on September 9, 2020;

        WHEREAS, the parties have all assented to the proposed scheduling order attached to

this Stipulation.

        Pursuant to Local Rule 7.4, the parties stipulate and agree to the attached scheduling

order, and to the Court setting a status conference at its convenience. Additionally, the parties

have agreed to delay Fed. R. Civ. P. 26(a) initial disclosures until after a decision on a motion to

dismiss the Complaint. Unless the Court orders otherwise, the parties will submit a Rule 26(f)

report three days in advance of that conference as per the Court’s standing order.




                                                 1
          Case 2:20-cv-03822-CFK Document 7 Filed 09/11/20 Page 2 of 3




Dated: September 11, 2020

Respectfully submitted,

/s/ Adam E. Schulman
Adam E. Schulman (PA Bar No. 309749)
HAMILTON LINCOLN LAW INSTITUTE
1629 K Street, NW, Suite 300
Washington, DC 20006
adam.schulman@hlli.org
(610) 457-0856

Attorney for Plaintiff Zachary Greenberg


/s/Michael Daley
Michael Daley, Esquire
Attorney I.D. PA77212
Megan L. Davis, Esquire
Attorney I.D. No. PA321341
Administrative Office of PA Courts
1515 Market Street, Suite 1414
Philadelphia, PA 19102
legaldepartment@pacourts.us
(215) 560-6326, Fax: (215) 560-5486

Attorneys for Defendants.




                                           2
          Case 2:20-cv-03822-CFK Document 7 Filed 09/11/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

I hereby certify that on this day I filed the foregoing with the Clerk of the Court via ECF thus
effectuating service on all counsel who are registered as electronic filers in this case.



DATED: September 11, 2020


                                                           (s) Adam Schulman
                                                           Adam Schulman




                                               3
